UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6286



EL SHADDAI MASADA,

                                              Plaintiff - Appellant,

          versus


BONNIE BURELLE BROWN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-03-2779-8-17BI)


Submitted:   May 27, 2004                     Decided:   June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


El Shaddai Masada, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           El Shaddai Masada appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure

to exhaust administrative remedies.          The district court properly

required exhaustion of administrative remedies under 42 U.S.C.

§ 1997e(a) (2000).     Because Masada did not demonstrate to the

district court that he had exhausted administrative remedies or

that such remedies were not available, the court’s dismissal of the

action,   without   prejudice,   was   not    an   abuse   of   discretion.

Accordingly, we affirm the district court’s order.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                 - 2 -